  
 

re mae EY PEP)
\ JUNL 26

Case 4:19-cv-O0QRMREBRIZMEIMOMTY & Filegpgigt/20 Page 1 of 4
WOTRERW IYITRICT OF FLORIDA

mS ne i TALLAVASEL MWS

Will tll MUPILER , MULHAEL GIS!
an WAWE LULA , yi izolee ticlly |
aod, a4 bebe a al! ole Wy silail
Sit hati bd,

Pas whl

fuse Ay, V1 9rev-O0014 = RNERT
VS,

MEK 6 INCE 10 bes oferta!

Ca spacily a} ag Secretary of be florid,
Mops patient A if lourec hans ,
Pelealeae

Sn

 

£ “th ~ +h
Mote pee Jo Clerk

Liaise Aid. CAC bse yf (e. by é fly woidse/, tA fe
Lise No. W1G se OOOFY ip wv

Ki jo. SOs LS Jefor j pA fs dhe rece’, aA a

ILE SG we
CO3E HUelfer,

AIEEE ips a MWe OF VYELF Cagle ph £ee (ev irig

 

Fa, aa

ALG ia Kew by Mew Seg eé

Myped? Moly

     

© FLND TL  Whiyne A
fh pyc: a5 ° aif bh
; 4] ,
tL Wayne Fah
4

 

 

 
Case 4:19-cv-00094-RH-GRJ Document 172 Filed 06/0/48 Phd B of

Liad Sy, yreviisaan t

Eat wt sure Hal I aly adeistand frye Y, vub-
section ZL I y of Khe agreevenl
Ff us ex erty vont tsp Ay and, nustere tees Ye
agieortéade oe Yn pe He exal equa? of LO, pon sefpee.
LF aan Yael allud?s hb the lo exter AG bs.
VE fiver GIS oo 5 fy phos f fy pole (eds Healy?
yep! ak Pa beng C136 ered, ‘bs you Ve Loft eo ble
agree) Mp JOO %e coat Nt od gues pe TO. ee
/ ONG hung? wil ab Vv his) they gave tA nereprenls
And © og Jrol 7 recreve phe agieerien 2 Bb sree!
for 44 spiel wah / Sabf: é fi iO? ,
Ek wis af 4 heli 0G Ir gee SOC EVE Mywadey 74

4 550, ve fla fuege pe, of surplis 7 Gol if

% UbE hi ob Pa a, Voi actcunt! fa gs if nahi
any were hans é The my, 4 f, Mr 4 a - fos Cy
As far agent iP fhe sect OF ix aa Ser
shod by He ‘he corel gad. aes sof a, ‘ Sp), The a ove )
Vhen L 10y wos sepniduse aa GES | agfiig ca oy
shoud d be SESE. J dd on the grout) o sy ake} at
PU dE/ yeseahben BU Gs Mave LEAS Wl eel 4 af Me pues
gd “i in bic LLEItlOn , ie
Was 4 (5 cil vatngy? 0 ofe/, ay" LALEL LG OF bil, vad

confyibufe tb to Wb n Yb eG :
Hla CE cotlast GAE Fh Les al flone coll a 1 hp

dacs ) i )

S Hhype Males apd Mee
Oh k at the Court.
Ud, Mifrril Lourd?
Nor horn biti o€ Perri
I WwW. Adaoas $f
Valls hissed , Fi FBO) - 7230
fase Wo. V9 eV O0D94 KB GAT

    

 
   

Wekolls Cart. asf, Mey
Case 4: “ci G0 4-RM*GRJI Document 172 Filed 06/04/4206:
raddjord: He , FL ia Fk? A STATE

! Cork of ty Courh INSTITUTION
Us. $. hishaif Lou?
| Narbhern Mihail of Elric CHECKED i
WA Adbers 37 "eg
Valatussee, FPO IO) 2758

  

rage Beef 4
05/29/2020 i

Weer > ON ere:
eee

   

ues
dt& = 71p 32327
ge O11E1 1675914

  

|
|

l Ev Cb A, Z STA/ Z B2901R7730 cool Hebogre UA pyr hy ty yfalpalpy fs Mbp le

 
9-cv-00094-RH-GRJ Document 172 Filed 06/01/20 Page 4 of 4
\
. \

 
    
   

fided

Provided
VWwakuila Cl

FOR MAILING
